In a matrimonial action in which the parties were divorced by judgment dated February 21, 2001, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colangelo, J.), *781dated July 30, 2012, which denied his motion, inter alia, to enforce certain visitation provisions of a prior order of the same court (DiBella, J.), dated July 29, 2010.
Ordered that the order dated July 30, 2012, is affirmed, without costs or disbursements.
“[T]he [Supreme] Court has broad discretion in fashioning a remedy in matters of custody and visitation, with the paramount concern being the best interests of the child” (Matter of Schick v Schick, 72 AD3d 1100, 1101 [2010] [internal quotation marks and citation omitted]; see Matter of Pignataro v Davis, 8 AD 3d 487, 488-489 [2004]; Matter of Plaza v Plaza, 305 AD2d 607 [2003]). Here, giving due consideration to the wishes, age, and maturity of the child, it was a provident exercise of the court’s discretion to decline to mandate visitation with the father where the child, who was 15 years old at the time of the Supreme Court’s determination, had an extremely strained relationship with the father (see Matter of Schick v Schick, 72 AD3d at 1101). Thus, the Supreme Court properly denied that branch of the father’s motion which was to enforce certain visitation provisions of a prior order of the same court dated July 29, 2010.
The father’s remaining contentions are without merit. Dillon, J.E, Angiolillo, Dickerson and Cohen, JJ., concur.